claim upon which relief may be granted" and dismissed her complaint
                    pursuant to NRCP 12(b)(5). Iorio argues that the district court's decision
                    was in error because Check City violated NRS 604A.415 and invaded
                    Iorio's privacy.
                                  Dismissing a    complaint pursuant to NRCP 12(b)(5) is
                    appropriate "only if it appears beyond a doubt that [the plaintiff] could
                    prove no set of facts, which, if true, would entitle [the plaintiff] to relief."
                    Buzz Stew, LLC v. City of N. Las Vegas,      124 Nev. 224, 228, 181 P.3d 670,
                    672 (2008). However, if matters outside the pleadings are considered, this
                    court reviews a dismissal order as though it were an order granting
                    summary judgment. Witherow v. State Bd. of Parole Comm'rs, 123 Nev.
305, 307-08, 167 P.3d 408, 409 (2007); see also NRCP 12(b). Summary
                    judgment must be granted when the pleadings and evidence in the record
                    "demonstrate that no genuine issue as to any material fact [remains] and
                    that the moving party is entitled to a judgment as a matter of law."
                    Witherow, 123 Nev. at 308, 167 P.3d at 409 (alteration in original)
                    (internal quotations omitted). "A genuine issue of material fact
                    exists . . . when a reasonable jury could return a verdict for the nonmoving
                    party." Id.
                                  Here, the district court considered matters outside the
                    pleadings when it granted Check City's motion to dismiss, or alternatively,
                    for summary judgment. Accordingly, we review the district court's order
                    dismissing Iorio's complaint as though it granted summary judgment.
                          Iorio has failed to demonstrate that Check City violated NRS
                          6044.415
                                  Chapter 604A of the Nevada Revised Statutes regulates short
                    term lending in Nevada. When a licensed lending institution's customer
                    defaults on a loan and the licensee attempts to collect the debt owed, the
SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A m(e414)
                   "licensee must act in accordance with and must not violate sections 803 to
                   812, inclusive, of the federal Fair Debt Collection Practices Act, as
                   amended, 15 U.S.C. §§ 1692a to 1692j, inclusive." NRS 604A.415(1). The
                   parties do not dispute that Check City is a licensed lending institution
                   under NRS 604A. The Fair Debt Collection Practices Act (FDCPA) defines
                   "debt collector" as "any person who uses any instrumentality of interstate
                   commerce or the mails in any business the principal purpose of which is
                   the collection of any debts . . ." 1 15 U.S.C. § 1692a(6) (2012). 2
                                Iorio first contends that Check City violated 15 U.S.C. §§
                   1692c(a)(1) and 1692c(a)(3) of the FDCPA by contacting her at her place of
                   employment after she orally revoked her prior consent to be contacted
                   there. If a debt collector has the consent of the consumer or a court's
                   express permission, the debt collector can contact the consumer at an
                   unusual time or place known to be inconvenient or at the consumer's place
                   of employment. 15 U.S.C. §§ 1692c(a)(1), (3) (2012). A violation occurs if
                   the debt collector does not have the consumer's consent or the express
                   permission of a court of competent jurisdiction.        Id. at § 1692c(a). In
                   addition, a consumer must notify the debt collector in writing if the
                   consumer wishes to terminate communications from a debt collector.        Id.
                   at § 1692c(c).



                        IA person "may include labor organizations, partnerships,
                   associations, corporations, legal representatives, trustees, trustees in
                   bankruptcy, or receivers." Black's Law Dictionary 1142 (6th ed. 1990).

                         2 Check City asserts that it is not a debt collector as defined by the
                   FDCPA but acknowledges that it is still subject to the FDCPA pursuant to
                   NRS 604A.415(1), which explicitly mandates that licensed lending
                   institutions are subject to 15 U.S.C. §§ 1692a to 1692j.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    40o
                               The record clearly demonstrates that Iorio entered into a loan
                agreement with Check City authorizing Check City to communicate with
                third parties regarding her debt and to contact her at work. However,
                there is no indication in the record that Iorio notified Check City in
                writing to cease communications at her workplace. As a result, Iorio has
                failed to demonstrate that Check City violated § 1692c(a)(1) or §
                1692c(a)(3).
                               Iorio also contends that Check City made misleading legal
                threats in violation of 15 U.S.C. § 1692e(5), and that its failure to identify
                itself as a debt collector in communications violated § 1692e(11). "A debt
                collector may not use any false, deceptive, or misleading representation or
                means in connection with the collection of any debt." 15 U.S.C. § 1692e
                (2012). Section 1692e(5) prohibits "[t]he threat to take any action that
                cannot legally be taken or that is not intended to be taken."
                               Here, Check City contacted Iorio at work on three occasions.
                On each occasion, the caller left a voicemail message for Iorio identifying
                herself and stating that she was with Check City. On the third occasion,
                Check City's representative left a message stating that "[i]f [she did] not
                hear from [Iorio] by 5 PM," she would "forward [the matter] to the
                attorney's office on Monday." After receiving no response to this voicemail
                message from Iorio, Check City filed its complaint within approximately
                six weeks after leaving the allegedly misleading voicemail message.
                Because Check City could, and in fact did, take legal action against Iorio
                pursuant to NRS 604A.415(1) and (2), Iorio has also failed to demonstrate
                that Check City violated § 1692e(5).
                               Pursuant to § 1692e(11), a debt collector violates the FDCPA
                when it fails to disclose "that the debt collector is attempting to collect a

SUPREME COURT
         OF
     NEVADA
                                                       4
(0) 1.947A
                debt and that any information obtained will be used for that
                purpose . . [and/or] that the communication is from a debt collector."
                However, explicitly excluded from the FDCPA's definition of "debt
                collector" is "any officer or employee of a creditor while, in the name of the
                creditor, collecting debts for such creditor." 15 U.S.C. § 1692a(6)(A)
                (2012). A creditor is "any person who offers or extends credit creating a
                debt or to whom a debt is owed." Id. at § 1692a(4).
                            Here, while Check City may not be a debt collector as defined
                by the FDCPA, it does meet the FDCPA's definition of a creditor. As such,
                we conclude that Check City's employees were attempting to collect a debt
                "in the name of the creditor." Id. at 1692a(6)(A). 3


                      3 Moreover,  even if Check City's employees failed to disclose that
                they were calling to collect a debt for Check City, Iorio was not an
                unsophisticated consumer who reasonably would not have known what
                these calls were about. Pursuant to McCollough v. Johnson, Rodenburg &
                Lauinger, LLC, 637 F.3d 939, 952 (9th Cir. 2011), "[t]he FDCPA measures
                a debt collector's behavior according to an objective 'least sophisticated
                debtor' standard, . . . ensur[ing] that the FDCPA protects all consumers,
                the gullible as well as the shrewd, the ignorant, the unthinking, and the
                credulous." (internal quotations omitted). However, "even the least
                sophisticated consumer can be presumed to possess a rudimentary amount
                of information about the world." Gammon v. GC Servs. Ltd. P'ship, 27
F.3d 1254, 1257 (7th Cir. 1994) (internal quotations omitted).

                      Here, Iorio entered into a loan contract with Check City and then
                wrote three checks to Check City to pay back loans she took out pursuant
                to the contract. After the checks were dishonored by Iorio's bank, Check
                City immediately demanded repayment from Iorio by sending her notices
                for the returned checks. Because Iorio is the person who entered into the
                loan contract with Check City, wrote three checks payable to Check City to
                pay back loans obtained pursuant to the contract, and those checks were
                returned by Iorio's bank to Check City, she knew or should have known
                that Check City was calling to collect a debt. In addition, at the time she
                entered into the loan contract with Check City, Iorio was employed as a
                                                                       continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                         lorio did not sufficiently demonstrate that Check City invaded her
                         privacy by intrusion upon seclusion
                                Iorio next argues that she had a reasonable expectation of
                    privacy at her place of employment because she orally revoked her
                    previous consent to be contacted at work. We disagree.
                                In order for an individual to bring a claim for invasion of
                    privacy based on intrusion upon seclusion, the individual must show: "1)
                    an intentional intrusion (physical or otherwise); 2) on the solitude or
                    seclusion of another; 3) that would be highly offensive to a reasonable
                    person." PETA v. Bobby Berosini, Ltd., 111 Nev. 615, 630, 895 P.2d 1269,
                    1279 (1995), overruled on other grounds by City of Las Vegas Downtown
                    Redev. Agency v. Hecht, 113 Nev. 644, 650, 940 P.2d 134, 138 (1997).
                                As discussed above, Iorio consented to be contacted at work
                    when she entered into the loan contract with Check City, and this consent
                    was not revoked in writing as required under 15 U.S.C. § 1692c(c).
                    Accordingly, she did not have a reasonable expectation of privacy at her
                    place of work. In addition, Iorio does not address the third element—
                    whether Check City's actions would be "highly offensive to a reasonable
                    person," PETA, 111 Nev. at 630, 895 P.2d at 1279, and we thus do not
                    consider whether this element has been met.      See Edwards v. Emperor's
                    Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                    (stating that this court need not consider claims that are not cogently
                    argued or supported by relevant authority). Since Iorio has failed to prove

                    ...continued
                    processor by a consumer debt relief law firm in the firm's loan
                    modification department. Accordingly, any claim that Check City violated
                    the FDCPA during its phone calls to Iorio at her place of work by failing to
                    fully identify itself as a debt collector is without merit.


SUPREME COURT
        OF
     NEVADA
                                                         6
(0) I947A    4NO>
                each of the three required elements, we conclude that her claim for
                invasion of privacy based on intrusion upon seclusion fails.
                            Because Iorio has failed to demonstrate that Check City
                violated NRS 604A.415, or sufficiently prove her claim for invasion of
                privacy based on intrusion upon seclusion, the district court correctly
                found that Iorio failed to put forth any facts that would entitle her to
                relief. We therefore conclude that the district court did not err in granting
                Check City's motion for summary judgment pursuant to NRCP 56(c).
                The district court did not abuse its discretion by granting Check City's
                motion for Rule 11 sanctions and for attorney fees pursuant to NRS
                18.010(2)(b)
                            This court reviews a district court's decision to award attorney
                fees pursuant to NRCP 11 and NRS 18.010(2)(b) for an abuse of discretion.
                Bergmann v. Boyce, 109 Nev. 670, 674-76, 856 P.2d 560, 563-64 (1993). A
                district court abuses its discretion when it acts "in clear disregard of the
                guiding legal principles." Id. at 674, 856 P.2d at 563.
                            Iorio argues that because her claims are meritorious and were
                not filed for any improper purpose, the district court abused its discretion
                by imposing Rule 11 sanctions against her and awarding attorney fees to
                Check City pursuant to NRS 18.010(2)(b). We disagree.
                            "NRCP 11 sanctions should be imposed for frivolous actions."
                Bergmann, 109 Nev. at 676, 856 P.2d at 564. In order to determine
                whether a claim is frivolous, the district court must conduct a two-pronged
                analysis: "(1) the court must determine whether the pleading is well
                grounded in fact and is warranted by existing law or a good faith




SUPREME COURT
       OF
    NEVADA
                                                      7
(0 1947A
                argument for the extension, modification or reversal of existing law;[ 4] and
                (2) whether the attorney made a reasonable and competent inquiry."         Id.
                (internal quotations and citation omitted). Additionally, if a district court
                imposes sanctions, it must describe the conduct it determined violated
                NRCP 11 and "explain the basis for the sanction imposed." NRCP 11(c)(3).
                            Before reaching its decision in this case, the district court
                thoroughly reviewed the parties' pleadings and conducted hearings on
                both Check City's motion to dismiss and its motion for sanctions and
                attorney fees, giving the parties an adequate opportunity to present the
                merits of their case.   See Baldonado v. Wynn Las Vegas, LLC,        124 Nev.
951, 967-68, 194 P.3d 96, 106 (2008) (stating that the appropriateness of
                attorney fees awarded pursuant to NRS 18.010(2)(b) "requires the court to
                inquire into the actual circumstances of the case").
                            Moreover, at the hearing on its sanctions motion, Check City
                presented evidence showing that its attorney requested on more than one
                occasion that Iorio's attorney explain the legal basis for his client's claims
                against Check City because those claims did not appear to be well
                grounded in existing law. Check City even went so far as to warn Iorio's
                attorney that it would file a motion for sanctions and attorney fees since
                Iorio's claims were not warranted by law. As Check City pointed out, the

                      4Attorney   fees awarded pursuant to NRS 18.010(2)(b) requires an
                analysis similar to this first prong. See Baldonado v. Wynn Las Vegas,
                LLC, 124 Nev. 951, 967, 194 P.3d 96, 106 (2008) (stating that attorney fees
                are appropriate under NRS 18.010(2)(b) if the court "finds that a claim
                was frivolous or brought or maintained without reasonable ground or to
                harass the prevailing party"); see also NRS 18.010(2)(b) (permitting an
                award of attorney fees to the prevailing party "when the court finds that
                the claim . . . was brought or maintained without reasonable ground or to
                harass the prevailing party").

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                      law firm representing Iorio holds itself out as specializing in consumer
                      debt relief, and, as such, Iorio's attorney should have been familiar with
                      the requirements of NRS 604A.415 and the FDCPA. There is no
                      indication in the record to illustrate that Iorio's attorney ever provided a
                      satisfactory response; rather, he simply referred Check City back to the
                      general allegations in Iorio's complaint.
                                  We conclude that the district court conducted the proper two-
                      prong analysis, and that the court's decision to grant Rule 11 sanctions
                      and award attorney fees to Check City pursuant to NRS 18.010(2)(b) was
                      not an abuse of discretion, especially in light of its proper order granting
                      summary judgment. 5
                                  Accordingly, for the reasons set forth above, we
                                  ORDER the judgment of the district court AFFIRMED.




                            5 Iorio also contends that the district court's order is deficient
                      because it does not provide a basis for the sanctions as required by NRCP
                      11(c)(3); however, we conclude that this argument is without merit. The
                      district court specifically concluded that Check City was entitled to Rule
                      11 sanctions because Iorio's complaint was "not supported by existing law
                      and was presented for an improper purpose." The court further concluded
                      that Check City was entitled to attorney fees pursuant to NRS
                      18.010(2)(b) because Iorio's complaint was "filed without reasonable
                      grounds and to harass" Check City.


SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    cfgrap
                    cc: Hon. Douglas Smith, District Judge
                         Janet Trost, Settlement Judge
                         Haines & Krieger, LLC
                         Bailey Kennedy
                         Holland & Hart LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A    40.,